Case: 12-3206    Document: 20     Page: 1   Filed: 01/04/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                GRETA D. CRAWFORD,
                     Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2012-3206
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. DE315H110384-I-1.
                __________________________

                      ON MOTION
                __________________________

     Before BRYSON, LINN, and REYNA, Circuit Judges.

 PER CURIAM.

                        ORDER

     The Department of the Treasury (“Treasury”) moves to
 modify the caption to designate the Merit Systems
 Protection Board (“Board”) as respondent. The Board
 supports the motion. Greta D. Crawford opposes. Crawford
 moves for "preliminary relief." Treasury opposes. Crawford
Case: 12-3206     Document: 20     Page: 2    Filed: 01/04/2013




 GRETA CRAWFORD V. MSPB                                      2


 moves for reconsideration of her previously rejected opening
 brief.

     Concerning her brief, Federal Circuit Rule 32(c) states
 “[a]n informal brief must be prepared on a form provided by
 the clerk.” Additionally, the Practice Note to Federal Rules
 of Appellate Procedure 25 explains that “[t]he clerk may
 reject material submitted for filing that does not
 substantially conform with the Federal Rules of Appellate
 Procedure and the Federal Circuit Rules. The clerk will
 issue a rejection letter advising of the nature of the
 nonconformity and guidelines for resubmission.”

     Concerning Crawford’s motion for preliminary relief,
 without prejudicing the ultimate determination by a merits
 panel in this case, we determine that she has not met her
 burden to obtain the relief sought.

     Upon consideration thereof,

     IT IS ORDERED THAT:

     (1) The motion to modify the caption is granted. The
 revised official caption is reflected above.

      (2) The motion for reconsideration is denied. Craw-
 ford must submit a corrected brief prepared on Federal
 Circuit Form 11 Informal Brief (form enclosed) within 28
 days of the date of this order. The Board should calculate
 its brief due date from the date of filing of the petitioner's
 brief when it is filed on the required form.

     (3) The motion for preliminary relief is denied.
Case: 12-3206   Document: 20   Page: 3   Filed: 01/04/2013




 3                              GRETA CRAWFORD V. MSPB



                                 FOR THE COURT


                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
 s21